Appeal by Sigrid M. Sundheimer, widow of the testator, from so much of a decree of the Surrogate’s Court, New York county, settling the account of the executor of Paul Sundheimer, deceased, as disallows her claim as creditor to any sum in excess of $448.32, with interest from October 9, 1934. Decree so far as appealed from unanimously modified by increasing the claim by $290, and as so modified affirmed. No opinion. Settle order on notice. Present — Martin, P. J., McAvoy, O’Malley, Untermyer and Dore, JJ.